Citation Nr: 1123562	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  05-39 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type 2.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

In September 2009, the Board remanded these claims for additional development.  That development having been completed, the claims are now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not causally or etiologically related to service, nor is it proximately due to or aggravated by his service-connected diabetes mellitus, type 2.

2.  The Veteran's hypertension is not causally or etiologically related to service, is not presumed to have occurred during service, and it is not proximately due to or aggravated by his service-connected diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type 2, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).

2.  Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type 2, is not established.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. § § 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2005 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in March 2006, the RO provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The RO successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, Social Security records, service treatment records, and multiple VA medical opinions and examinations pertinent to the issues on appeal.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for cardiovascular renal disease, to include hypertension, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Additionally, secondary service connection may be established when there is aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Erectile Dysfunction

The Veteran is seeking entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus, type 2.  The Veteran is service connected for diabetes mellitus, type 2.  

Service treatment records were reviewed.  There are no complaints, treatment, or a diagnosis of erectile dysfunction during service.

Post-service treatment records were also reviewed.  In November 1976, the Veteran was admitted to a VA Hospital complaining of depression, headaches, and impotence of about twenty-four months.  An examination was benign and his prostate was found to be of normal size and consistency without evidence of infectious process.  The Veteran was diagnosed with impotence, probably psychological in origin.  See November 1976 VA Hospital Summary.

The Veteran was afforded a VA examination in March 2006.  It was noted that the Veteran was diagnosed with diabetes in 2005.  The Veteran reported that he was diagnosed with erectile dysfunction four years earlier.  Physical examination of the testicles, prostate, and penis were normal.  The examiner stated that by the reported dates, the Veteran's erectile dysfunction predated his diabetes.  Therefore, the examiner opined that the Veteran's diabetes did not cause erectile dysfunction.

An addendum VA opinion was obtained in September 2009.  The examiner noted that a review of the claims file was made, as well as a review of the March 2006 examination.  It was noted the examiner was in agreement with the March 2006 examiner, stating that the Veteran's diabetes was not the cause of the Veteran's erectile dysfunction, as the onset of this condition was prior to his being diagnosed as a diabetic.  The examiner also noted that the Veteran was on multiple medications for his mental disorder, some of which could contribute to erectile dysfunction.  The examiner stated that these findings, in addition to the Veteran's aging process, could explain any increase in erectile dysfunction without attributing any effect that his diabetes mellitus could have on this condition.  The examiner concluded by noting that to state the percentage of disability that the Veteran's diabetes would contribute to the aggravation of his erectile dysfunction would be impossible to state without mere speculation.

After a careful review of the evidence of record, it is found that entitlement to service connection for erectile dysfunction has not been established.  Initially, it is noted that there is no indication that erectile dysfunction was reported or treated in service, and service connection on a direct basis cannot be awarded.

However, the Veteran has also claimed that his service-connected diabetes mellitus, type 2, has caused his erectile dysfunction.  There is no doubt that the Veteran is currently diagnosed with erectile dysfunction and is service-connected for diabetes.  Despite this, there is no indication that his currently diagnosed erectile dysfunction is related to his diabetes.  To the contrary, medical evidence of record has indicated that the Veteran's erectile dysfunction had its onset many years prior to his diagnosis of diabetes.  Furthermore, there is no medical opinion, of record, that indicates the Veteran's diabetes has aggravated his erectile dysfunction.  
  
The Veteran has submitted statements asserting that his erectile dysfunction is a result of his diabetes mellitus, type 2.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that the onset and etiology of erectile dysfunction is the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson, 581 F.3d at 1313.  

While the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that attributes the current diagnosis of erectile dysfunction to the Veteran's time in service or to his diabetes.

For these reasons, while the Veteran's lay statements are to be considered, the evidence has no probative value, as the statements do not tend to prove a material issue of fact pertaining to the onset of the disability.

Where there is a question of medical causation between a current disorder and an injury, disease, or event in service, where a lay assertion of medical causation is not competent medical evidence, competent medical evidence is required to substantiate the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  

In sum, there is no competent evidence relating the Veteran's current erectile dysfunction to service or to his service-connected diabetes mellitus, type 2.  Even if the Veteran's statements were considered competent, the Board finds the VA examiners opinions to be more persuasive, based on their training, expertise, and medical knowledge.

The preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  See 38 U.S.C.A. § 5107(b).

Hypertension

The Veteran is seeking entitlement to service connection for hypertension, as secondary to diabetes mellitus, type 2.  The Veteran is service connected for diabetes mellitus, type 2.  

Service treatment records were reviewed.  There are no complaints, treatment, or diagnosis of hypertension during service.

Post-service treatment records were also reviewed.  VA outpatient records indicate the Veteran was being treated for hypertension as early as April 1987.  See April 1987 VA outpatient note.  As stated previously, the Veteran was diagnosed with diabetes in March 2005, at least 18 years after his diagnosis of hypertension.  

The Veteran was afforded a VA examination in March 2006.  It was noted that the Veteran was diagnosed with diabetes in 2005.  The examiner reported that the Veteran was diagnosed with hypertension in 1980.  The Veteran complained of occasional chest pain, which was not referred to his right arm, jaw, or neck.  He also complained of occasional lightheadedness, but denied myocardial infarction, palpitation, stroke and syncope.  He also denied claudication but reported numbness of his feet.  Blood pressure readings were 112/42, 104/74, 99/72, and 103/67.  The Veteran was diagnosed with hypertension, on antihypertensive agents.  The examiner stated the Veteran has essential hypertension, which is not caused by his diabetes mellitus.

An addendum VA opinion was obtained in September 2009.  The examiner noted that a review of the claims file was made, as well as a review of the March 2006 examination.  It was noted the examiner was in agreement with the March 2006 examiner, stating that the Veteran' s diabetes was not the cause of the Veteran's hypertension.  The examiner stated that there was no evidence the Veteran's diabetes has contributed to a decreased renal function, which would be the expected mechanism by which diabetes could contribute to hypertension.  Therefore, the examiner opined it is less likely as not that the Veteran's diabetes has contributed to any aggravation of his hypertension.

After a careful review of the evidence of record, it is found that entitlement to service connection for hypertension has not been established.  Initially, it is noted that there is no indication that hypertension was complained of or treated in service, and service connection on a direct basis cannot be awarded.  Furthermore, there is no indication that his hypertension manifested to a compensable degree within one year from his separation from service.  The earliest noted treatment, of record, is from the 1980s, at least nine years after separation from service.

However, the Veteran has also claimed that his service-connected diabetes mellitus, type 2, has caused his erectile dysfunction.  There is no doubt that the Veteran is currently diagnosed with hypertension and is service-connected for diabetes.  Despite this, there is no indication that his currently diagnosed hypertension is related to his diabetes.  To the contrary, medical evidence of record has indicated that the Veteran's hypertension had its onset many years prior to his diagnosis of diabetes.  Furthermore, there is no medical opinion, of record, that indicates the Veteran's diabetes has aggravated his hypertension.  
  
The Veteran has submitted statements asserting that his hypertension is a result of his diabetes mellitus, type 2.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno, 6 Vet. App. at 469-70.  However, the Board finds that the onset and etiology of hypertension is the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson, 581 F.3d at 1313.

While the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that attributes the current diagnosis of hypertension to the Veteran's time in service or to his diabetes.

For these reasons, while the Veteran's lay statements are to be considered, the evidence has no probative value, as the statements do not tend to prove a material issue of fact pertaining to the onset of the disability.

Where there is a question of medical causation between a current disorder and an injury, disease, or event in service, where a lay assertion of medical causation is not competent medical evidence, competent medical evidence is required to substantiate the claim.  See Grottveit, 5 Vet. App. at 93.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  

In sum, there is no competent evidence relating the Veteran's current hypertension to service or to his service-connected diabetes mellitus, type 2.  Even if the Veteran's statements were considered competent, the Board finds the VA examiners opinions to be more persuasive, based on their training, expertise, and medical knowledge.  The preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  See 38 U.S.C.A. § 5107(b).





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type 2, is denied.

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type 2, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


